Title: 15th.
From: Adams, John Quincy
To: 


       Paris in the afternoon, with Mr. A. Got of Froullé, the Horace and Ovid of Brindleys edition. While I was in the Shop, we heard a little bell in the Street; immediately every body in the shop, but myself, fell on their knees, and began to mutter prayers and cross themselves. It was a priest, carrying le bon dieu, to a dying man. This is one of the most revered ceremony of the Romish Religion. Whenever this bell rings, (which is to inform People, that god is passing by) every man woman and child fall upon their knees and remain so till it has passd quite by. Every carriage that meets it, even the kings, is obliged to stop; and the persons in it bend the knee: formerly they were obliged to get out of the carriage and kneel in the street: but this is no longer customary. The Priest that performs this ceremony is called porte-dieu. (The word is to revolting for me to translate it.)
       Louis 15 revenant du palais de la justice, ou il venait d’exercer un acte d’autorité envers le parlement de Paris, rencontra au bas du Pont Neuf le viatique de la paroisse Saint Germain l’Auxerrois. Tout son cortège royal s’arrêta; il descendit précipitamment de son carrosse, se mit à genoux dans les boues, et le prêtre sortant de dessous son dais, jadis rouge, lui donna la bénédiction. Le peuple émerveillé de cet acte pieux, oublia l’acte d’autorité qui lui déplaisait, et se mit à crier vive le roi! Et tout le long du jour il répéta: il s’est mis a genoux dan les boues!
       
       Le porte-dieu à qui cette bonne chance arriva, eut une pension de la cour.
       Tableau de Paris vol: 4: ch: 28. title porte-dieu
       Went to see Messrs. les abbés. Abbé Arnoux told me that Beaumarchais was set at Liberty. I imagine he will be pretty humble, after this lesson. We spent all the evening with Mr. Jefferson.
      